 Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9728 Page 1 of 22




 1
     JEFFREY BOSSERT CLARK                       Lee Gelernt*
 2   Acting Assistant Attorney General           Judy Rabinovitz*
     WILLIAM C. PEACHEY                          Anand Balakrishnan*
 3
     Director                                    AMERICAN CIVIL LIBERTIES
 4   Office of Immigration Litigation            UNION FOUNDATION
 5   WILLIAM C. SILVIS                           125 Broad St., 18th Floor
     Assistant Director                          New York, NY 10004
 6   Office of Immigration Litigation            T: (212) 549-2660
 7   SARAH B. FABIAN                             F: (212) 549-2654
     Senior Litigation Counsel                   lgelernt@aclu.org
 8   NICOLE N. MURLEY                            jrabinovitz@aclu.org
 9   Senior Litigation Counsel                   abalakrishnan@aclu.org
     Office of Immigration Litigation
10   U.S. Department of Justice                  Bardis Vakili (SBN 247783)
11   Box 868, Ben Franklin Station               ACLU FOUNDATION OF
     Washington, D.C. 20044                      SAN DIEGO & IMPERIAL
12   Telephone: (202) 532-4824                   COUNTIES
13   Fax: (202) 616-8962                         P.O. Box 87131
                                                 San Diego, CA 92138-7131
14 ADAM L. BRAVERMAN                             T: (619) 398-4485
15 United States Attorney                        F: (619) 232-0036
   SAMUEL W. BETTWY                              bvakili@aclusandiego.org
16 Assistant U.S. Attorney
17 California Bar No. 94918                      Stephen B. Kang (SBN 292280)
   Office of the U.S. Attorney                   Spencer E. Amdur (SBN 320069)
18 880 Front Street, Room 6293                   AMERICAN CIVIL LIBERTIES
19 San Diego, CA 92101-8893                      UNION FOUNDATION
   619-546-7125                                  39 Drumm Street
20 619-546-7751 (fax)                            San Francisco, CA 94111
21                                               T: (415) 343-1198
   Attorneys for Federal Respondents-            F: (415) 395-0950
22 Defendants                                    skang@aclu.org
23                                               samdur@aclu.org

24                                               Attorneys for Petitioners-
25                                               Plaintiffs
                                                 *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9729 Page 2 of 22




 1
                                UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3
     MS. L, et al.,                                     Case No. 18cv428 DMS MDD
 4
 5                    Petitioners-Plaintiffs,
                                                        JOINT STATUS REPORT
 6         vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9
                      Respondents-Defendants.
10
11
12         The Court ordered the parties to file a joint status report (JSR) by 3:00 pm on

13 January 13, 2021, in anticipation of the status conference scheduled at 1:30 pm on
14
     January 15, 2021. The parties submit this joint status report in accordance with the
15
16 Court’s instruction.
17 ///
18
19 ///
20
21 ///
22
23
24
25
26
27
28

                                                1                            18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9730 Page 3 of 22




     I.      DEFENDANTS’ POSITIONS
 1
 2        A. Update Regarding Government’s Implementation of Settlement
 3           Agreement

 4           SETTLEMENT                   DESCRIPTION                        NUMBER
                PROCESS
 5       Election Forms 1            Total number of executed          444 (261 Parents/185
                                     election forms received                Children)2
 6                                   by the Government
                                        • Number who elect             284 (158 Parents/126
 7                                          to receive                       Children)
                                            settlement
 8                                          procedures
                                        • Number who                    162 (103 Parents/59
 9                                          waive settlement                 Children)3
                                            procedures
10       Interviews                  Total number of class                       1734
11                                   members who received
                                     interviews
12                                      • Parents who                             91
                                            received
13                                          interviews
                                        • Children who                            82
14                                          received
                                            interviews
15       Decisions                   Total number of CFI/RFI                      72 5
                                     decisions issued for
16                                   parents by USCIS
17   1
     The number of election forms reported here is the number received by the Government as of
18 January  5, 2021.
   2
     The number of children’s election forms is lower than the number of parent election forms
19 because in many instances a parent electing settlement procedures submitted an election form on
   his or her own behalf or opposing counsel e-mailed requesting settlement implementation for the
20 entire family, but no separate form was submitted on behalf of the child.
     3
21     The number of children’s waivers is lower because some parents have submitted waivers only
     for themselves and some parents who have waived reunification also waived settlement procedures
22   and have therefore not provided a form for the child.
     4
       Some individuals could not be interviewed because of rare languages; these individuals were
23   placed in Section 240 proceedings. This number includes credible fear and reasonable fear
     interviews, as well as affirmative asylum interviews.
24   5
       This number is the aggregate of the number of parents whose negative CFI/RFI determinations
25   were reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and
     individuals who were referred to 240 proceedings without interview because of a rare language.
26   This number excludes 12 cases where a parent already had an NTA from ICE or was already
     ordered removed by an IJ (which are included in the interview totals).
27
28

                                                   2                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9731 Page 4 of 22



                                          • Number of parents                       70 6
 1                                           determined to
                                             establish CF or RF
 2                                           upon review by
                                             USCIS
 3                                        • Number of parents                        12
                                             whose CF or RF
 4                                           finding remains
                                             negative upon
 5                                           review by USCIS
                                      Total number of CFI                           73 7
 6                                    decisions issued for
                                      children by USCIS
 7                                        • Number of                               73 8
                                             children
 8                                           determined to
                                             establish CF by
 9                                           USCIS
                                          • Number of                                0
10                                           children
                                             determined not to
11                                           establish CF by
                                             USCIS
12                                    Total number of                                24
                                      affirmative asylum
13                                    decisions by USCIS
                                          • Number of parents                        3
14                                           granted asylum by
                                             USCIS
15                                        • Number of parents                        5
16                                           referred to
                                             immigration court
17                                        • Number of                                49
                                             children granted
18                                           asylum by USCIS

19
20
21   6
       This number includes parents who received positive CF/RF determinations upon reconsideration,
     parents who received a Notice to Appear based on their child’s positive CF determination, and
22   parents who were placed in Section 240 proceedings due to a rare language.
     7
23     This number is the aggregate of the number of children who received a positive CF determination,
     the number of children who received a negative CF determination, and children who were referred
24   to 240 proceedings without interview because of a rare language.
     8
       This number includes children who received a positive CF determination, children who received
25   a Notice to Appear as a dependent on their parent’s positive CF determination, and children who
     were placed in Section 240 proceedings due to a rare language.
26
     9
        This number includes children granted asylum as a dependent on their parent’s asylum
27   application.

28

                                                     3                                    18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9732 Page 5 of 22



                                           • Number of                    12
 1                                             children
                                               referred/returned
 2                                             to immigration
                                               court
 3
      Removals                          Number of class             103 Parents10
 4                                      members who have been
                                        returned to their country
 5                                      of origin as a result of
                                        waiving the settlement
 6                                      procedures

 7
           B. Expanded Class Members
 8
 9             The Court expanded the class definition on March 8, 2019, ECF No. 386. In

10 so doing, the Court declined to resolve the issue of what relief was to be afforded
11
     expanded class members, and stayed application of the preliminary injunction to the
12
13 expanded class pending further briefing from the parties regarding what relief
14 Plaintiffs were requesting for these expanded class members, which has not
15
     occurred. Id. at 14. On March 19, 2019, the parties met and conferred, and Plaintiffs
16
17 requested that Defendants provide a list of expanded class members, “along with
18 information in the agencies’ possession as to the parent and child’s location and
19
     contact information.” ECF No. 388 at 11-12. On April 5, 2019, Defendants
20
21 submitted their initial plan to do so. ECF No. 394. The parties met and conferred
22 numerous times regarding the process by which Defendants would identify members
23
   of the expanded class and provide information about those class members to
24
25 Plaintiffs, and the Court also was kept informed about these discussions and about
26
     10
27        This number is as of January 6, 2021.

28

                                                    4                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9733 Page 6 of 22




     Defendants’ plan. See ECF Nos. 388, 394, 396, 397, 402, 403, 405. On April 25,
 1
 2 2019, the Court approved Defendants’ Plan for identifying members of the expanded
 3
     class, and set a deadline of October 25, 2019 for Defendants to complete their
 4
 5 process. Defendants completed the process ahead of the Court’s deadline.
 6         Neither Defendants, nor any of the individuals participating on behalf of
 7
     Plaintiffs in discussions regarding the development of the Plan, identified a need to
 8
 9 search the Executive Office for Immigration Review (EOIR) database at the time
10 that the Plan was developed or during the time it was being implemented. The
11
     government completed the Plan in October 2019, and the Steering Committee has
12
13 been operating with the data provided under the Plan since that time. As it became
14 apparent in recent weeks that information in the EOIR database might also be useful
15
     in the Steering Committee’s efforts to contact members of the expanded class, and
16
17 after the Steering Committee requested for the first time on October 22, 2020 that
18 Defendants conduct such a search, Defendants have fully cooperated in searching
19
   for any and all information requested by Plaintiffs.
20
21       In developing the Plan that was ultimately approved by the Court, Defendants

22 incorporated Plaintiffs’ request that they provide “information in the agencies’
23
   possession as to the parent and child’s location and contact information.” ECF No.
24
25 388 at 11-12. The Department of Health and Human Services (HHS), U.S. Customs
26 and Border Protection (CBP), and U.S. Immigration and Customs Enforcement
27
28

                                              5                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9734 Page 7 of 22




     (ICE) Operational Leads developed a work-flow process to optimize interagency
 1
 2 validation and consolidation of information between the participating agency
 3
     Defendants to this litigation. Declaration of Jonathan White, Attachment A, at ¶ 3;
 4
 5 Declaration of Jay Visconti, Attachment B, at ¶ 3. A team of U.S. Public Health
 6 Service Commissioned Corps (USPHS) Officers was created, deployed and trained
 7
     to conduct case file review, and the USPHS team manually reviewed 32,972 case
 8
 9 files and automated data held by the Office of Refugee Resettlement (ORR). White
10 Decl. ¶ 4. HHS then transmitted its data sets on minors with some preliminary
11
     indication of separation to CBP and ICE for further assessment, reconciliation with
12
13 CBP and ICE information, and determination of parental class membership. Id.;
14 Visconti Decl. ¶ 4.
15
           When CBP received a list from HHS, CBP identified any indicia of separation
16
17 in the CBP electronic systems of record, and then reviewed the records to validate
18 the separation and, if validated, provided a reason for the separation. Visconti Decl.
19
   ¶ 4. For those cases identified and confirmed to be separations, CBP added the name,
20
21 alien registration number (A-number), and FBI number (if applicable) of the
22 separated parent; the nature of the parental relationship (e.g., father or mother); the
23
   gender of the separated parent; and any relevant notes about the separation. Id. Upon
24
25 completion of this effort, CBP forwarded the list to ICE for review and the inclusion
26 of additional data points. Id. As part of its processes, ICE then ran a search of parent
27
28

                                               6                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9735 Page 8 of 22




     address data. Declaration of Dawnisha Helland. Attachment C, at ¶ 5. ICE reviewed
 1
 2 its internal databases, including the Enforcement and Removal Management Module
 3
     (“EARM”) and IIDS, which is a data warehouse that contains dynamic data extracts
 4
 5 from the Enforcement Integrated Database (“EID”). Id. These sources were
 6 specifically searched for the latest contact information available for the parents. Id.
 7
     In addition, any electronic database information was manually reviewed by officers
 8
 9 to ensure accuracy. Id. Once this process was completed, the government provided
10 the lists of potential class members with the contact information to Plaintiffs. White
11
     Decl. ¶ 5. In addition to parent contact information from ICE discussed above, the
12
13 contact information provided to Plaintiffs also included ORR data that would assist
14 Plaintiffs in locating class members, including the discharge type of the child, all
15
     contact information for any sponsors (including parents) to whom children were
16
17 released, and any available contact information for the parent in cases where the
18 child was released to a non-parent sponsor. Id. This contact information was
19
   obtained by ORR through both manual and automated record searches. Id.
20
21       EOIR was not part of discussions developing the Plan because it is not a

22 defendant in this case. Declaration of Jill Anderson, Exhibit D, at ¶ 16. Moreover, it
23
   is reasonable that neither Plaintiffs nor Defendants identified EOIR as a likely source
24
25 of information at the time the Plan was developed. EOIR databases contain address
26 and telephone information for individuals who are in the United States, and who
27
28

                                              7                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9736 Page 9 of 22




     are—or have been—in immigration proceedings before the immigration courts. Id.
 1
 2 ¶ 6. EOIR obtains such information either from ICE, or from the alien updating his
 3
     or her own information, which he or she then is required also to update with ICE. Id.
 4
 5 ¶ 8. Given these requirements, at any given time and assuming individuals in
 6 removal proceedings are properly updating their contact information with both ICE
 7
     and EOIR, the address and telephone information available in EOIR’s database
 8
 9 should not be substantially different from the information that is in ICE’s databases.
10 Id. ¶ 9; Helland Decl. ¶ 8-12. Thus, while Defendants cannot determine today what
11
     would have been in EOIR’s databases at the time address and telephone information
12
13 for the expanded class was originally provided, it is reasonable to assume that it
14 should have been substantially similar to the information that was provided from
15
     ICE’s databases at that time. Anderson Decl. ¶ 11. Moreover, as the definition of the
16
17 expanded class included alien parents who entered the United States on or after July
18 1, 2017, and prior to the certification of the original class, there was a strong
19
   likelihood that many members of the expanded class would be outside the United
20
21 States at the time of identification, and EOIR would not have any current information
22 about those class members. Given all of the above, at the time the Plan was
23
   developed, no one involved in the process—neither Plaintiffs, nor Defendants—
24
25 identified a need to provide information obtained from a search of the EOIR database
26 as part of the Plan.
27
28

                                              8                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9737 Page 10 of 22




           As noted, Plaintiffs never requested that Defendants provide information from
 1
 2 EOIR, despite being heavily involved in the process of developing the Plan for
 3
     identifying expanded class members. The parties met and conferred numerous times
 4
 5 regarding the process, and at times Defendants adapted their plan based on these
 6 discussions. See ECF Nos. 388, 394, 396, 397, 402, 403, 405. Plaintiffs enlisted the
 7
     help of several outside individuals in assessing and commenting on Defendants’
 8
 9 plan. At least one of those individuals submitted a declaration in which she stated
10 that her work focuses on the representation of minors in immigration proceedings
11
     which occur before EOIR, see ECF No. 397-2, ¶ 1, and numerous other individuals
12
13 who have significant experience with immigration proceedings and information
14 maintained in various agencies’ systems participated in meetings between the parties
15
     on behalf of Plaintiffs. Many of the individuals working with Plaintiffs and making
16
17 suggestions throughout the extensive meet and confer process of identifying
18 expanded class members would have been aware of EOIR as well as its purpose and
19
   function, and likewise with the information that it would collect as part of that
20
21 function. Plaintiffs’ representation to the Court that the existence of the EOIR
22 database “had not previously been disclosed,” ECF No. 560 at 10, is therefore
23
   disingenuous. Plaintiffs had numerous opportunities to request that Defendants
24
25 conduct searches of specific databases or otherwise amend their processes, and at no
26 time did Plaintiffs or any of the individuals working with them, most of whom would
27
28

                                             9                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9738 Page 11 of 22




     have been well aware of EOIR’s information collection practices, request that the
 1
 2 government obtain or provide information out of EOIR’s databases.
 3
           Since Defendants’ Plan was completed in October 2019 and all lists of
 4
 5 expanded class members with their associated information were provided to the
 6 Steering Committee, Defendants have fully supported the Steering Committee’s
 7
     efforts to locate and contact the members of the expanded class. Notably, Defendants
 8
 9 have a strong interest in the Steering Committee’s successful completion of their
10 part of this process. Defendants have worked closely with the Steering Committee
11
     throughout this litigation, and there is no reason why the Steering Committee could
12
13 not have made additional requests for information from Defendants at any time after
14 the initial provision of contact information for expanded class members to Plaintiffs
15
     and the Steering Committee. In fact, Defendants have repeatedly reached out to the
16
17 Steering Committee and Plaintiffs for updates regarding their efforts to contact
18 members of the expanded class, and have noted their concerns that “the government
19
   cannot tell where the efforts of the Steering Committee currently stand, or whether
20
21 the Steering Committee is making bona fide progress. Further, the government
22 cannot anticipate whether Plaintiffs intend to raise issues regarding this process
23
   because Plaintiffs are keeping all information about this process and any progress to
24
25 themselves, and are unilaterally choosing what to tell the Court and what to
26 withhold.” ECF No. 534 at 6. Plaintiffs have declined to provide anything other than
27
28

                                             10                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9739 Page 12 of 22




     the bare minimum of information. See ECF Nos. 528, 534, 541, 547. While
 1
 2 Defendants have repeatedly sought to increase the communication between the
 3
     parties regarding this process, Plaintiffs and the Steering Committee never requested
 4
 5 any form of updated or additional contact information from the government for any
 6 expanded class member until October 22, 2020. 11
 7
           As noted above, the EOIR database contains information about individuals
 8
 9 inside the United States who are in removal proceedings. Anderson Decl. ¶ 6. Given
10 that the government knew nothing about the methods employed by the Steering
11
     Committee to contact expanded class members, had already provided contact
12
13 information from the ICE database, and understood that the Steering Committee was
14 focused largely on class members outside of the United States, there was little reason
15
16   11
        Defendants have produced contact information for class members in the related
17   case of Ms. J.P., et al. v. William P. Barr, et al. (2:18-cv-06081-JAK-SK, C.D. Cal.),
     to the Seneca Family of Agencies (Seneca) with whom HHS has signed a contract
18   under which Seneca is searching for class members within the United States. Those
19   productions are more recent, and likely contain more updated class member
     information. Defendants also have provided updated contact information to Seneca
20   from ICE databases for specific class members on May 28, August 3, September 21,
21   October 26, November 19, and December 23, 2021, at Seneca’s request. Given the
     overlap between the efforts of Seneca and the Ms. L. Steering Committee, in early
22   2020, Defendants put the two groups in touch and gave permission for the groups to
23   share information about class members. Defendants learned in the December 2, 2020
     status report that the Steering Committee had only recently obtained the information
24   that the government provided to Seneca, but Plaintiffs did not explain why the
25   Steering Committee delayed in seeking that information. In any event, the Steering
     Committee has long had access to updated information from Seneca. The Steering
26   Committee, unlike Seneca, has never asked for any updated contact information for
27   any class member.
28

                                              11                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9740 Page 13 of 22




     to believe that the government would have any additional information related to
 1
 2 those class members on whom the Steering Committee was focused. More
 3
     specifically, there was no reason to believe that the EOIR database would contain
 4
 5 useful information regarding class members outside the United States, because it
 6 contains information only about individuals inside the United States and who are, or
 7
     were, in proceedings. Id. Moreover, to the extent that the Steering Committee was
 8
 9 attempting to find class members inside the United States, the government had put
10 the Steering Committee in touch with—and understood the Steering Committee to
11
     be working with—Seneca, with whom the government has a multi-million dollar
12
13 contract for locating class members inside the United States, and to whom the
14 government has provided updated contact information regularly upon request.
15
           It was only after news reports, based on the October 20, 2020 status report,
16
17 brought the Steering Committee’s efforts to public attention, that the Steering
18 Committee finally agreed to discuss with the government more details about their
19
   efforts towards contacting expanded class members. Those discussions, held on the
20
21 morning of October 22, 2020, were the first time that the Steering Committee asked
22 Defendants to provide any updated contact information for any expanded class
23
   members. In conjunction with that request, the government asked the Steering
24
25 Committee to provide a list identifying the class members for whom it needed more
26 information, and that list was provided by the Steering Committee on October 31,
27
28

                                            12                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9741 Page 14 of 22




     2020. Anderson Decl. ¶ 4. The Defendant agencies and counsel held multiple
 1
 2 internal discussions to consider ways in which the government could assist the
 3
     Steering Committee’s efforts. Commander White has offered his assistance and
 4
 5 ideas to the Steering Committee, and after receiving the list of class members from
 6 the Steering Committee on October 31, 2020, the government provided the most
 7
     recent information available from multiple databases, including EOIR. See
 8
 9 Anderson Decl. ¶¶ 4-5, 11-12. While Defendants note that this case remains in active
10 litigation, and that the government’s obligations in this context are guided by the
11
     Federal Rules and orders of this Court, the government also submits that it has been,
12
13 and remains, available to discuss the Steering Committee’s efforts and to provide
14 assistance where it is able to do so.
15
        C. Government Processes, Procedures, and Tracking, for Separations Since
16         June 26, 2018.
17
           Data Requested by Plaintiffs. Defendants continue to provide Plaintiffs
18
19 updated reports containing information regarding parents and children separated
20 since the Court’s June 26, 2018 Order on a monthly basis. The parties have not yet
21
   met and conferred about changing the frequency of these productions.
22
23        Processes and Procedures.

24         In the May 27, 2020 Joint Status Report, Defendants provided the court with
25
     updated reporting regarding the various steps it has taken to implement Paragraph 5
26
27 of the preliminary injunction, ECF No. 83 at 24, ¶ 5, and improve the processes and
28

                                              13                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9742 Page 15 of 22




     procedures for information sharing between the agencies related to family
 1
 2 separations. Following the July 10, 2020 status conference, the Court ordered that
 3
     “Defendants shall provide a declaration from the Assistant Commissioner of OIT or
 4
 5 other appropriate designee setting out the status of the development of the UIP and
 6 estimated completion date. The declarant should also address the Court’s concerns
 7
     about how the UIP will enable parents in criminal custody access to their children’s
 8
 9 location information and how the UIP will assist in reunification efforts when a
10 parent is transferred from criminal custody to immigration custody.” ECF No. 543
11
     at 2. Defendants provided that information in the August 19, 2020, Joint Status
12
13 Report, including a declaration from Robert J. Costello, Executive Director, Office
14 of Information Technology, Enterprise Services, U.S. Customs and Border
15
     Protection, U.S. Department of Homeland Security. ECF No. 547. On October 20,
16
17 2020, and December 2, 2020, at the request of the Court, Defendants provided
18 additional declarations from Mr. Costello on the progress of the UIP. ECF Nos. 556-
19
   1, 560-1. The Court did not order a further update this month, and Defendants have
20
21 not identified any significant issues that require a further update from Mr. Costello
22 at this time.
23
           On October 22, 2020, the Court also ordered that the parties “shall continue
24
25 to meet and confer on the information gap between the Department of Justice
26 (Bureau of Prisons and U.S. Marshal) [USMS] and the Department of Health and
27
28

                                             14                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9743 Page 16 of 22




     Human Services (ORR).” ECF No. 558, ¶ 1. In the December 2, 2020 Joint Status
 1
 2 Report, the government stated that it would provide an update to the Court on this
 3
     issue in the next Joint Status Report.
 4
 5         Since that time, the government has discussed this issue internally, and has

 6 taken steps to formalize the processes for information sharing between ORR and
 7
     USMS. ORR and USMS have identified the relevant individuals to bridge this
 8
 9 information gap, and the operational leads from each agency are communicating
10 (including a call scheduled during the week of January 11) in order to identify and
11
     formalize the best processes for information sharing between the agencies. The
12
13 presumptive goal of these discussions will be to establish formalized notification
14 procedures between USMS and ORR to ensure that USMS—including all detention
15
     facilities housing these individuals—is made aware that it may have a separated
16
17 parent in its custody. Once so notified, USMS will develop formalized procedures
18 at each of its facilities that will allow parents to communicate with their children in
19
   ORR custody. USMS and ORR will work together to create a formalized process
20
21 whereby the USMS will be able to arrange regular calls between the parent and child
22 taking into consideration the wishes of the parent and child and the operational needs
23
   of the USMS and ORR facilities involved.
24
25
26
27
28

                                              15                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9744 Page 17 of 22




 1 II.       MS. L. PLAINTIFFS’ POSITION
 2        A. Steering Committee Outreach to Sponsors and Parents of Children of
 3           Expanded Class Members
 4
             The government has provided eleven lists identifying 1,134 children of
 5
     expanded class members. The government has also identified 64 “recategorized”
 6
     deported parents from the original class, who the Steering Committee has sought to
 7
     contact as part of its efforts to reach members of the expanded class.12 The
 8
     Steering Committee’s recent efforts have been targeted at locating the parents of
 9
     this group of 1,198 (1,134 plus 64) children. 13
10
             Of these 1,198 children, the Steering Committee has reached the parents (or
11
     their attorneys) of 587 children. This represents an increase of 17 childrens’
12
     parents since our last status report. We describe below the status of our continuing
13
     efforts to reach the parents of the remaining 611 children.
14
             The 611 children fall into three groups. First, there are approximately 392
15
     children whose parents are believed to have been removed from the United States
16
     following separation from their children, and our efforts to locate them in their
17
     country of origin are ongoing. Second, there is a group of approximately 201
18
     children whose parents are believed to be in the United States, and efforts to locate
19
     them in the United States are also ongoing. Third, there is a group of 18 children
20
21
22   12
       In its portion of the December 12, 2018 Joint Status Report, the government disclosed the
     existence of what we call the “Recategorized Original Class”, i.e., members of the original class
23   who were not identified as part of the government’s initial disclosures in the summer of
     2018. The government only provided contact information for this group in February 2019, after
24   the Steering Committee’s efforts to contact original class members had concluded – and so, as a
25   logistical matter, the Steering Committee has conducted outreach to the 64 parents in this group
     who were deported following separation from their children, as part of the Steering Committee’s
26   efforts to contact expanded class members.
             13
            Because some of the parents of these children entered with more than one
27 child, there are 1,082 parents in this combined group.
28

                                                    16                                  18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9745 Page 18 of 22




 1 for whom the government has not provided a phone number for the parent, child,
 2 sponsor or attorney. This group previously numbered 104.
 3          Steering Committee Efforts to Locate Parents
 4        First, as previously reported, the Steering Committee attempts to reach all
 5 parents, sponsors and attorneys by telephone. The Steering Committee has
 6 renewed these efforts and is currently engaged in an effort to reach parents, where
 7 possible, by using the additional contact information recently provided by the
 8 government from databases of the Executive Office for Immigration Review and
 9 U.S. Customs and Immigration Enforcement. This information includes phone
10 numbers that had not previously been disclosed for children and parents, as well as
11 contact information for a number of attorneys.
12        Where those efforts are not successful, the Steering Committee has engaged
13 in time-consuming and arduous on-the-ground searches for parents. These on-the-
14 ground searches have been focused abroad in the countries of origin of parents who
15 were removed from the United States following separation from their children.
16 These international on-the-ground searches are ongoing by members of the
17 Steering Committee, and we are in the process of obtaining additional resources for
18 these efforts. As previously reported, on-the-ground searches for separated parents
19 are ongoing when it is safe to do so, but are limited and in some cases cannot take
20 place due to risks associated with the COVID-19 pandemic.
21        Also, as previously reported, the Steering Committee has established toll-
22 free telephone numbers in the United States, Guatemala, Honduras, Mexico and El
23 Salvador to receive inbound phone calls from potential members of the expanded
24 class. The Steering Committee has distributed this number both by email and U.S.
25 Mail to a number of non-governmental organizations and other community
26 organizations in the United States, who may be able to help us locate parents
27 because they work in the communities these parents are likely to have contact with.
28

                                            17                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9746 Page 19 of 22




 1 In addition, the Steering Committee sent letters in Spanish and English to
 2 approximately 1,600 addresses provided by the government for the potential class
 3 members that the Steering Committee has not yet reached. These letters explain
 4 our role in this action and invite parents to contact the Steering Committee to call
 5 these toll-free numbers. The Steering Committee continues to monitor voicemail
 6 boxes reachable via these toll-free numbers, and plans to renew its mailing effort
 7 with the new address information received for children and their attorneys from the
 8 government.
 9        Additionally, as previously reported, the Steering Committee has undertaken
10 broad-based media outreach efforts to publicize the toll-free phone numbers
11 created by the Steering Committee in Spanish language media. The Steering
12 Committee will also shortly be commencing advertisements on Spanish language
13 radio in Central America. The Steering Committee continues to work to identify
14 opportunities to broadly disseminate the toll-free numbers through various media
15 to maximize visibility to potential Ms. L. class members, including most recently
16 by seeking to collaborate on such media outreach initiatives with other non-profit
17 organizations.
18        Since the last Status Conference, the Steering Committee has also received
19 additional contact information for a limited number of families from third parties,
20 including a number of non-governmental organizations. The Steering Committee
21 is re-attempting telephonic communication with all families for whom new contact
22 information has become available, in addition to the efforts underway using new
23 information provided by the government as described above.
24    B. Information Sharing
25        The Parties continue to discuss issues with information-sharing, and have
26 scheduled further discussion for next week. Plaintiffs provided the government in
27 early December proposed language to include on the Notice of Potential Rights
28

                                             18                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9747 Page 20 of 22




     and Letters of Designation that the government already provides to parents. That
 1
     language seeks to obtain any consent the government believes is needed from the
 2
     parent to be able to share such forms with their child or child’s representative.
 3
 4     C. Return of Additional Deported Parents
 5         The parties are discussing avenues for relief for deported parents, and will
 6 continue to meet and confer, and report back to the Court.
 7
      III. MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
 8
 9         The parties continue to work together to implement the settlement agreement
10 approved on November 15, 2018. Class counsel are providing the Government with
11
   signed waiver forms as they are received from class members, and class counsel are
12
13 continuing to work on outreach efforts to class members who may qualify for relief
14 under the settlement. The parties continue to meet and confer on issues related to
15
   settlement implementation as they arise.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               19                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9748 Page 21 of 22




     DATED: January 13, 2021         Respectfully submitted,
 1
 2
                                     /s/ Lee Gelernt
 3                                   Lee Gelernt*
 4                                   Judy Rabinovitz*
                                     Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
 6                                   FOUNDATION
                                     125 Broad St., 18th Floor
 7                                   New York, NY 10004
 8                                   T: (212) 549-2660
                                     F: (212) 549-2654
 9                                   lgelernt@aclu.org
10                                   jrabinovitz@aclu.org
                                     abalakrishnan@aclu.org
11
12                                   Bardis Vakili (SBN 247783)
                                     ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
14                                   P.O. Box 87131
                                     San Diego, CA 92138-7131
15                                   T: (619) 398-4485
16                                   F: (619) 232-0036
                                     bvakili@aclusandiego.org
17
18                                   Stephen B. Kang (SBN 292280)
                                     Spencer E. Amdur (SBN 320069)
19
                                     AMERICAN CIVIL LIBERTIES UNION
20                                   FOUNDATION
                                     39 Drumm Street
21
                                     San Francisco, CA 94111
22                                   T: (415) 343-1198
                                     F: (415) 395-0950
23
                                     skang@aclu.org
24                                   samdur@aclu.org
25
                                     Attorneys for Petitioners-Plaintiffs
26                                         *Admitted Pro Hac Vice
27
28

                                       20                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 567 Filed 01/13/21 PageID.9749 Page 22 of 22




 1                                   JEFFREY BOSSERT CLARK
                                     Acting Assistant Attorney General
 2
                                     WILLIAM C. PEACHEY
 3                                   Director
                                     WILLIAM C. SILVIS
 4
                                     Assistant Director
 5
 6                                   /s/ Sarah B. Fabian
                                     SARAH B. FABIAN
 7                                   Senior Litigation Counsel
 8                                   NICOLE N. MURLEY
                                     Senior Litigation Counsel
 9                                   Office of Immigration Litigation
10                                   Civil Division
                                     U.S. Department of Justice
11                                   P.O. Box 868, Ben Franklin Station
12                                   Washington, DC 20044
                                     (202) 532-4824
13                                   (202) 616-8962 (facsimile)
14                                   Sarah.B.Fabian@usdoj.gov

15                                   Attorneys for Respondents-Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      21                           18cv428 DMS MDD
